DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 11/04/2021. Claims 1, 4, 5, 7, 8, 10  have been amended. Therefore, claims 1-20 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the Double Patenting rejections set forth in the previous office action. Therefore Examiner withdraws the double patenting rejection.

Response to Arguments
Applicant’s arguments filed 11/04/2021 have been fully considered but they are moot in view of new grounds of rejections. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 4, 5, 6, 8 recite the limitation “…generate encrypted data based on encrypted normal data…a decryption circuit configured to generate the normal data based on….  There is insufficient antecedent basis for this limitation. Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Munguia (Pub. No. US 2008/0005586) in view of Gammel (Pat. No. US 8683217).


As per claim 1, Munguia discloses a semiconductor system including a controller comprising: an address output circuit configured to provide addresses to a memory device; an encryption circuit configured to generate encrypted data based on encrypted normal data by using mapping addresses, and output the encrypted data to the memory device (…the encryption logic comprise an XOR function arranged to use a datapath security key…the datapath security system comprise an address decode module…with capability to perform address association or mapping functions…the datapath security system may be arranged to send clear data out after encrypting with the UOK…the datapath security system may map the particular address with the UOK and employ the encryption logic…to encrypt the clear data and send encrypted data out…see par. 75-81); a decryption circuit configured to generate the normal data based on the encrypted data provided from the memory device and decrypt the encrypted data by using the mapping addresses (…see par. 80-81). Munguia does not explicitly disclose an encryption control circuit configured to generate the mapping addresses based on a control signal and the addresses. However Gammel discloses an encryption control circuit configured to generate the mapping addresses based on a control signal and the addresses (see col.7 lines 19-40). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Gammel in Munguia for including the above limitations because one ordinary skill in the art would recognize it would further improve a bidirectional authenticated data transmission process between two semiconductor chips.


As per claim 2, the combination of Munguia and Gammel discloses a control signal output circuit including a register configured for providing the control signal (Gammel: see col.5 lines 10-20). The motivation for claim 2 is the same motivation as in claim 1.


As per claim 3, the combination of Munguia and Gammel discloses wherein the encryption circuit performs a logic operation with the normal data and the mapping addresses, and outputs the encrypted data (Gammel: see col.5 lines 15-21). The motivation for claim 3 is the same motivation as in claim 1.


As per claim 4, the combination of Munguia and Gammel discloses wherein the encryption circuit comprises a plurality of logic combining circuits which logically combine the normal data and the mapping addresses (Gammel: see col.8 lines 1-15). The motivation for claim 4 is the same motivation as in claim 1.


As per claim 5, the combination of Munguia and Gammel discloses wherein the encryption circuit outputs encrypted data of a first level when normal data and a mapping address are the same level, and outputs encrypted data of a second level when normal data and a mapping address are different levels (Gammel: see col.7 line 59-col.8 line 10). The motivation for claim 5 is the same motivation as in claim 1.


As per claim 6, the combination of Munguia and Gammel discloses wherein the decryption circuit performs a logic operation with the encrypted data and the mapping addresses, and outputs the normal data (Gammel: see col.5 lines 15-21). The motivation for claim 6 is the same motivation as in claim 1.


As per claim 7, the combination of Munguia and Gammel discloses wherein the decryption circuit comprises a plurality of logic combining circuits which logically combine the encrypted data and the mapping addresses (Gammel: see col.8 lines 1-15). The motivation for claim 7 is the same motivation as in claim 1.


As per claim 8, the combination of Munguia and Gammel discloses wherein each logic combining circuit outputs normal data of a first level when encrypted data and a mapping address are the same level, and outputs normal data of a second level when encrypted data and a mapping address are different levels (Gammel: see col.7 line 59-col.8 line 10). The motivation for claim 8 is the same motivation as in claim 1.


As per claim 9, the combination of Munguia and Gammel discloses wherein the addresses include a first address and a second address, wherein the mapping addresses include a first mapping address and a second mapping address, and wherein the encryption control circuit outputs the second address as the second mapping address when the first address is outputted as the first mapping address based on the control signal or outputs the second address as the first mapping address when the first address is outputted as the second mapping address based on the control signal (Gammel: see col.9 lines 35-53). The motivation for claim 9 is the same motivation as in claim 1.


As per claim 10, the combination of Munguia and Gammel discloses wherein the encryption control circuit comprises a plurality of selective output circuits, and wherein the plurality of selective output circuits output the addresses as the mapping addresses based on the control signal (Gammel: see col.7 line 55-col.8 line15). The motivation for claim 10 is the same motivation as in claim 1.


As per claim 11, the combination of Munguia and Gammel discloses wherein each selective output circuit is configured to perform an operation of a demultiplexer (Gammel: see col.8 lines 9-14). The motivation for claim 11 is the same motivation as in claim 1.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to signals transmitted and received between the semiconductor integrated circuits.


Seng et al (Pub. No. US 2015/0095663); “Data Processing Method, Memory Storage Device and Memory Control Circuit Unit”;
-Teaches the memory management circuit is configured to read first data stored in the physical addresses of the first physical programming unit and …encryption and deception operation on a part of the first data stored in the physical address…see par. 11-12.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436